Title: To Thomas Jefferson from James Monroe, 13 September 1808
From: Monroe, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Albemarle Sepr. 13. 1808.
                  
                  I arrived here on Saturday evening from Kentuckey & shall proceed to Richmond as soon as I recover from the fatigue of the late journey. 
                  The object of this is to request your sanction to the publication of our late correspondence on certain important publick topicks. It is interesting & will I doubt not be satisfactory to the publick and to many friends to be made acquainted with that correspondence, & with the part I have acted in the high concerns involved in it. It is therefore earnestly my desire to lay it before them, and as your letters do equal honor to your head & your heart I trust that you will have no objection to the measure.
                  Should your assent be given to the proposed publication, it shall be made without a comment. It may be proper, simply to state by way of introduction that the publication is made by consent of the President at the request of Mr. Monroe. 
                  I am Dear Sir with great respect & esteem your friend & servant
                  
                     Jas. Monroe 
                     
                  
               